Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 1 of 25       PageID #: 113




  PAUL ALSTON         1126
  GLENN T. MELCHINGER 7135
  DENTONS US LLP
  1001 Bishop Street, Suite 1800
  Honolulu, Hawai`i 96813-3689
  Telephone: (808) 524-1800
  Facsimile: (808) 524-4591
  Email: paul.alston@dentons.com
         glenn.melchinger@dentons.com

  Attorneys for Plaintiffs
  ZURU INC. and ZURU (SINGAPORE) PTE LTD.

                         IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF HAWAI`I

  ZURU INC. and ZURU (SINGAPORE)                 Case No. CV 20-00395 JMS-KJM
  PTE LTD.,
                                                 COMPLAINT; SCHEDULE A;
                   Plaintiffs,                   SUMMONS IN A CIVIL ACTION
          vs.

  THE INDIVIDUALS,
  CORPORATIONS, LIMITED
  LIABILITY COMPANIES,
  PARTNERSHIPS, AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE A
  HERETO,

                   Defendants.




  15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 2 of 25               PageID #: 114




                                        COMPLAINT
          Plaintiffs Zuru Inc. and Zuru (Singapore) PTE, Ltd. (collectively

  "Plaintiffs") hereby allege as follows against the individuals, corporations, limited

  liability companies, partnerships and unincorporated associations and foreign

  entities identified on Schedule A attached hereto (collectively, "Defendants"):

                      INTRODUCTION:
    DEFENDANTS' COUNTERFEITING AND WILLFUL INFRINGEMENT
          1.       Plaintiffs file this action to combat online counterfeiters who trade

  upon Plaintiffs' reputation and goodwill by selling and/or offering for sale products

  in connection with Plaintiff Zuru (Singapore) PTE, Ltd.'s ROBO FISH and ROBO

  ALIVE trademarks, which are covered by U.S. Trademark Registration Numbers

  4440702 and 5294215 respectively. The Registrations are valid, subsisting, and in

  full force and effect.

          2.       The Defendants create numerous Defendant Internet Stores and design

  them to appear to be selling genuine Plaintiffs' products, while selling inferior

  imitations of Plaintiffs' products. The Defendant Internet Stores share unique

  identifiers, such as design elements and similarities of the counterfeit products

  offered for sale, establishing a logical relationship between them and suggesting

  that Defendants' illegal operations arise out of the same transaction, occurrence, or

  series of transactions or occurrences. Defendants attempt to avoid liability by




                                                1
  15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 3 of 25               PageID #: 115




  going to great lengths to conceal both their identities and the full scope and

  interworking of their illegal counterfeiting operation.

            3.     Plaintiffs are forced to file this action to combat Defendants'

  counterfeiting of Plaintiffs' registered trademarks, as well as to protect unknowing

  consumers from purchasing unauthorized ROBO FISH and ROBO ALIVE

  products over the Internet. Plaintiffs have been and continue to be irreparably

  damaged through consumer confusion, dilution, and tarnishment of its valuable

  trademark as a result of Defendants' actions and seeks injunctive and monetary

  relief.

            4.     This Court has personal jurisdiction over each Defendant, in that each

  Defendant conducts significant business in Hawai`i and in this Judicial District,

  and the acts and events giving rise to this lawsuit of which each Defendant stands

  accused were undertaken in Hawai`i and in this Judicial District. In addition, each

  Defendant has offered to sell and ship infringing products into this Judicial

  District.

                                  JURISDICTION AND VENUE
            5.     This Court has original subject matter jurisdiction over the claims in

  this action pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq.,

  28 U.S.C. § 1338(a)–(b), and 28 U.S.C. § 1331. This Court has jurisdiction over

  the claims that arise under the laws of the State of Hawai`i pursuant to 28 U.S.C.



                                                2
  15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 4 of 25             PageID #: 116




  § 1367(a), because the state law claims are so related to the federal claims that they

  form part of the same case or controversy and derive from a common nucleus of

  operative facts.

          6.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this

  Court may properly exercise personal jurisdiction over the Defendants as each of

  the Defendants directly targets consumers in the United States, including Hawai`i,

  through at least the fully interactive commercial Internet stores operating under the

  Defendant Domain Names and/or the Online Marketplace Accounts identified in

  Schedule A attached hereto (collectively, the "Defendant Internet Stores").

  Specifically, Defendants are reaching out to do business with Hawai`i residents by

  operating one or more interactive Internet Stores through which Hawai`i residents

  can purchase products bearing counterfeit versions of Plaintiff's ROBO FISH and

  ROBO ALIVE goods. Each of the Defendants has targeted sales from Hawai`i

  residents by operating online stores that offer shipping to the United States,

  including Hawai`i, that accept payment in U.S. dollars and, on information and

  belief, has sold products bearing counterfeit versions of Plaintiff's federally

  registered trademark to residents of Hawai`i. Each of the Defendants is

  committing tortious acts in Hawai`i, is engaging in interstate commerce, and has

  wrongfully caused Plaintiffs substantial injury in the State of Hawai`i.




                                               3
  15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 5 of 25              PageID #: 117




                                      THE PLAINTIFFS
          7.       Plaintiff Zuru (Singapore) PTE, Ltd. is a Singapore entity and is the

  registered owner of the ROBO FISH trademark (U.S. Trademark Registration

  Number 4440702) and the registered owner of the ROBO ALIVE trademark

  (U.S. Trademark Registration Number 5294215).

          8.       Plaintiff Zuru Inc. is a corporation organized under the laws of the

  British Virgin Islands and a Hong Kong registered company with offices in

  Kowloon, Hong Kong. Plaintiff Zuru Inc. has received an exclusive license and

  grant of all rights of action for the marks involved herein from Zuru (Singapore)

  PTE, Ltd.

          9.       Plaintiffs Zuru Inc. and Zuru (Singapore) PTE, Ltd. are members of

  the ZURU Group of companies, which has grown into a diversified global

  enterprise (collectively, "ZURU"). ZURU has earned an international reputation

  for quality, reliability and value and is credited for many breakthroughs that have

  occurred in the toy industry. ZURU is an exclusive licensee and official source of

  ROBO FISH and ROBO ALIVE products in the United States, which include the

  following:




                                                4
  15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 6 of 25   PageID #: 118




                                       5
  15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 7 of 25   PageID #: 119




                                       6
  15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 8 of 25        PageID #: 120




  See https://roboalive.zuru.com/products/ (Please Note: The above images are from

  prior iterations of Plaintiffs' website and may not be current.)

          10.      Since August 2011, the ROBO FISH mark is and has been the subject

  of substantial and continuous marketing and promotion by Plaintiffs. Plaintiffs

  have and continue to widely market and promote the ROBO FISH mark in the

  industry and to consumers. Plaintiffs' promotional efforts include — by way of


                                             7
  15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 9 of 25            PageID #: 121




  example but not limitation — substantial print media, the ROBO FISH website and

  social media sites, and point of sale materials.

          11.      Since August 2016, the ROBO ALIVE mark is and has been the

  subject of substantial and continuous marketing and promotion by Plaintiffs.

  Plaintiffs have and continue to widely market and promote the ROBO ALIVE

  mark in the industry and to consumers. Plaintiffs' promotional efforts include —

  by way of example but not limitation — substantial print media, the ROBO

  ALIVE website and social media sites, and point of sale materials.

          12.      The ROBO FISH and ROBO ALIVE trademarks are distinctive and

  identify the merchandise as goods from Plaintiffs. The registrations for the ROBO

  FISH and ROBO ALIVE trademarks each constitutes prima facie evidence of its

  validity and of Plaintiffs' exclusive right to use the ROBO FISH and ROBO

  ALIVE trademarks pursuant to 15 U.S.C. § 1057(b).

          13.      The ROBO FISH and ROBO ALIVE trademarks qualify as famous

  marks, as that term is used in 15 U.S.C. §1125(c)(1), and have been continuously

  used and never abandoned.

          14.      Plaintiffs have expended substantial time, money, and other resources

  in developing, advertising, and otherwise promoting the ROBO FISH and ROBO

  ALIVE trademark. As a result, products bearing the ROBO FISH and ROBO




                                              8
  15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 10 of 25             PageID #:
                                    122



 ALIVE trademark are widely recognized and exclusively associated by consumers,

 the public, and the trade as being products sourced from Plaintiffs.

                                   THE DEFENDANTS
         15.      Defendants are individuals and business entities who, upon

 information and belief, reside in the People's Republic of China or other foreign

 jurisdictions. Defendants conduct business throughout the United States, including

 within Hawai`i and in this Judicial District, through the operation of the fully

 interactive commercial websites and online marketplaces operating under the

 Defendant Internet Stores. Each Defendant targets the United States, including

 Hawai`i and has offered to sell and, on information and belief, has sold and

 continues to sell counterfeit ROBO FISH and ROBO ALIVE products to

 consumers within the United States, including Hawai`i and in this Judicial District.

                      THE DEFENDANTS' UNLAWFUL CONDUCT
         16.      The success of the ROBO FISH and ROBO ALIVE brands has

 resulted in counterfeiting. Plaintiffs have identified numerous domain names

 linked to fully interactive websites and marketplace listings on platforms such as

 Wish, iOffer and Aliexpress, including the Defendant Internet Stores, which were

 offering for sale, selling, and importing counterfeit ROBO FISH and ROBO

 ALIVE products to consumers in this Judicial District and throughout the United

 States. Defendants have persisted in creating the Defendant Internet Stores despite

 ongoing takedown efforts and other litigation.

                                             9
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 11 of 25              PageID #:
                                    123



         17.      Internet websites like the Defendant Internet Stores are estimated to

 receive tens of millions of visits per year and to generate over $135 billion in

 annual online sales. According to an intellectual property rights seizures statistics

 report issued by the Department of Homeland Security, the manufacturer's

 suggested retail price (MSRP) of goods seized by the U.S. government in fiscal

 year 2013 was over $1.74 billion, up from $1.26 billion in 2012. Internet websites

 like the Defendants' Internet Stores are also estimated to contribute to tens of

 thousands of lost jobs for legitimate businesses and broader economic damages

 such as lost tax revenue every year.

         18.      Upon information and belief, Defendants facilitate sales by designing

 the Defendant Internet Stores so that they appear to unknowing consumers to be

 authorized online retailers, outlet stores, or wholesalers selling genuine ROBO

 FISH and ROBO ALIVE products. Many of the Defendant Internet Stores look

 sophisticated and accept payment in U.S. dollars via credit cards, Western Union

 and PayPal. Defendant Internet Stores often include images and design elements

 that make it very difficult for consumers to distinguish such counterfeit sites from

 an authorized website. Defendants further perpetuate the illusion of legitimacy by

 offering "live 24/7" customer service and using indicia of authenticity and security

 that consumers have come to associate with authorized retailers, including the

 McAfee® Security, VeriSign®, Visa®, MasterCard®, and PayPal® logos.



                                              10
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 12 of 25              PageID #:
                                    124



         19.      Plaintiffs never licensed or authorized Defendants to use the ROBO

 FISH and ROBO ALIVE trademarks, and none of the Defendants are authorized

 retailers of genuine ROBO FISH or ROBO ALIVE products.

         20.      Upon information and belief, Defendants also deceive unknowing

 consumers by using the ROBO FISH and ROBO ALIVE trademarks without

 authorization within the content, text, and/or meta tags of their websites to attract

 various search engines crawling the Internet looking for websites relevant to

 consumer searches for ROBO FISH and ROBO ALIVE products. Additionally,

 upon information and belief, Defendants use other unauthorized search engine

 optimization (SEO) tactics and social media spamming so that the Defendant

 Internet Stores' listings show up at or near the top of relevant search results and

 misdirect consumers searching for genuine ROBO FISH and ROBO ALIVE

 products. Further, Defendants utilize similar illegitimate SEO tactics to propel

 new domain names to the top of search results after others are shut down. As such,

 Plaintiffs also seek to disable Defendant Domain Names owned by Defendants

 because those domains are the means by which the Defendants could continue to

 sell counterfeit ROBO FISH and ROBO ALIVE products into this District.

         21.      Defendants go to great lengths to conceal their identities. They often

 use multiple fictitious names and addresses to register and operate their massive

 network of Defendant Internet Stores. For example, many of Defendants' names



                                              11
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 13 of 25               PageID #:
                                    125



 and physical addresses used to register the Defendant Domain Names are

 incomplete, contain randomly typed letters, or fail to include cities or states. Other

 Defendant Domain Names use privacy services that conceal the owners' identity

 and contact information. Upon information and belief, Defendants regularly create

 new websites and online marketplace accounts on various platforms using the

 identities listed in Schedule A to the Complaint, as well as other unknown

 fictitious names and addresses. Such Defendant Internet Store registration patterns

 are one of many common tactics used by the Defendants to conceal their identities,

 the full scope and interworking of their massive counterfeiting operation, and to

 avoid being shut down.

         22.      Even though Defendants operate under multiple fictitious names,

 there are numerous similarities among the Defendant Internet Stores. For example,

 some of the Defendant websites have virtually identical layouts, even though

 different aliases were used to register the respective domain names. In addition,

 the counterfeit ROBO FISH and ROBO ALIVE products for sale in the Defendant

 Internet Stores bear similarities and indicia of being related to one another,

 suggesting that the counterfeit ROBO FISH and ROBO ALIVE products were

 manufactured by and come from a common source and that, upon information and

 belief, Defendants are interrelated.

         23.      The Defendant Internet Stores also include other notable common



                                             12
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 14 of 25              PageID #:
                                    126



 features, including use of the same domain name registration patterns, unique

 shopping cart platforms, accepted payment methods, check-out methods, meta

 data, illegitimate SEO tactics, HTML user-defined variables, domain redirection,

 lack of contact information, identically or similarly priced items and volume sales

 discounts, similar hosting services, similar name servers, and the use of the same

 text and images.

         24.      In addition to operating under multiple fictitious names, Defendants in

 this case, just like defendants in other similar cases against online counterfeiters,

 use a variety of other common tactics to evade enforcement efforts. For example,

 counterfeiters like Defendants will often register new domain names or online

 marketplace accounts under new aliases once they receive notice of a lawsuit.1

 Counterfeiters also often move website hosting to rogue servers located outside the

 United States once notice of a lawsuit is received. Rogue servers are notorious for

 ignoring take down demands sent by brand owners.2 Counterfeiters also typically

 ship products in small quantities via international mail to minimize detection by



     1
       https://www.ice.gov/news/releases/buyers-beware-ice-hsi-and-cbp-boston-
 warn-consumers-about-counterfeit-goods-during (noting counterfeiters are adept
 at "setting up online stores to lure the public into thinking they are purchasing
 legitimate good on legitimate websites")(last visited Sept. 15, 2020)
     2
       While discussed in the context of false pharma supply chains, rogue internet
 servers and sellers are a well-known tactic that have even been covered in
 congressional committee hearings. https://www.govinfo.gov/content/pkg/CHRG-
 113hhrg88828/html/CHRG-113hhrg88828.htm (last visited Sept. 15, 2020).

                                             13
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 15 of 25              PageID #:
                                    127



 U.S. Customs and Border Protection. A 2012 U.S. Customs and Border Protection

 report on seizure statistics indicated that the Internet has fueled "explosive growth"

 in the number of small packages of counterfeit goods shipped through the mail and

 express carriers.

         25.      Further, counterfeiters such as Defendants typically operate multiple

 credit card merchant accounts and PayPal accounts behind layers of payment

 gateways so that they can continue operation in spite of Plaintiffs' enforcement

 efforts. Upon information and belief, Defendants maintain off-shore bank

 accounts and regularly move funds from their PayPal accounts to off-shore bank

 accounts outside the jurisdiction of this Court. Indeed, analysis of PayPal

 transaction logs from previous similar cases indicates that offshore counterfeiters

 regularly move funds from U.S.-based PayPal accounts to China-based bank

 accounts outside the jurisdiction of this Court.

         26.      Defendants, without any authorization or license from Plaintiffs, have

 knowingly and willfully used and continue to use the ROBO FISH and ROBO

 ALIVE trademark in connection with the advertisement, distribution, offering for

 sale, and sale of counterfeit ROBO FISH and ROBO ALIVE products into the

 United States and Hawai`i over the Internet. Each Defendant Internet Store offers

 shipping to the United States, including Hawai`i and, on information and belief,

 each Defendant has offered to sell counterfeit ROBO FISH and ROBO ALIVE



                                             14
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 16 of 25                  PageID #:
                                    128



 products into the United States, including Hawai`i.

         27.      Defendants' use of the ROBO FISH and ROBO ALIVE trademarks in

 connection with the advertising, distribution, offering for sale, and sale of

 counterfeit ROBO FISH and ROBO ALIVE products, including the sale of

 counterfeit ROBO FISH and ROBO ALIVE products into Hawai`i, is likely to

 cause, and has caused confusion, mistake, and deception by and among consumers

 and is irreparably harming Plaintiffs.

                               COUNT I
            TRADEMARK INFRINGEMENT AND COUNTERFEITING
                           (15 U.S.C. § 1114)
         28.      Plaintiffs repeat and incorporate by reference herein its allegations

 contained in the above paragraphs of this Complaint as if fully set forth herein.

         29.      This is a trademark infringement action against Defendants based on

 their unauthorized use in commerce of counterfeit imitations of the registered

 ROBO FISH and ROBO ALIVE trademark in connection with the sale, offering

 for sale, distribution, and/or advertising of infringing goods. The ROBO FISH and

 ROBO ALIVE trademarks are highly distinctive marks. Consumers have come to

 expect the highest quality from Plaintiffs' products provided under the ROBO

 FISH and ROBO ALIVE trademarks.

         30.      Defendants have sold, offered to sell, marketed, distributed, and

 advertised, and are still selling, offering to sell, marketing, distributing, and



                                              15
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 17 of 25                PageID #:
                                    129



 advertising products in connection with the ROBO FISH and ROBO ALIVE

 trademarks without Plaintiffs' permission.

         31.      Plaintiff Zuru (Singapore) PTE, Ltd. is the registered owner of the

 ROBO FISH and ROBO ALIVE trademarks, which are covered by U.S.

 Trademark Registration Numbers 4440702 and 5294215 respectively.

         32.      Plaintiff Zuru Inc. is an exclusive licensee and official source of

 ROBO FISH and ROBO ALIVE products with rights to prosecute infringement of

 those marks. The U.S. Registrations for the ROBO FISH and the ROBO ALIVE

 trademarks (Exhibits 1 and 2) are in full force and effect. Upon information and

 belief, Defendants have knowledge of Plaintiffs' rights in the ROBO FISH and

 ROBO ALIVE trademarks and are willfully infringing and intentionally using

 counterfeits of the ROBO FISH and ROBO ALIVE trademarks. Defendants'

 willful, intentional, and unauthorized use of the ROBO FISH and ROBO ALIVE

 trademarks is likely to cause and is causing confusion, mistake, and deception as to

 the origin and quality of the counterfeit goods among the general public.

         33.      Defendants' activities constitute willful trademark infringement and

 counterfeiting under 15 U.S.C. §§ 1114, & 1117.

         34.      The injuries and damages sustained by Plaintiffs have been directly

 and proximately caused by Defendants' wrongful reproduction, use, advertisement,




                                              16
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 18 of 25                PageID #:
                                    130



 promotion, offering to sell, and sale of counterfeit ROBO FISH and ROBO ALIVE

 products.

         35.      Plaintiffs have no adequate remedy at law, and, if Defendants' actions

 are not enjoined, Plaintiffs will continue to suffer irreparable harm to their

 reputation and the goodwill of their well-known ROBO FISH and ROBO ALIVE

 trademarks.

                                COUNT II
               FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))
         36.      Plaintiffs repeat and incorporate by reference herein its allegations

 contained in the above paragraphs as if fully set forth herein.

         37.      Defendants' promotion, marketing, offering for sale, and sale of

 counterfeit ROBO FISH and ROBO ALIVE products have created and is creating

 a likelihood of confusion, mistake, and deception among the general public as to

 the affiliation, connection, or association with Plaintiffs or the origin, sponsorship,

 or approval of Defendants' counterfeit ROBO FISH and ROBO ALIVE products

 by Plaintiffs or their assignors.

         38.      By using the ROBO FISH and ROBO ALIVE trademarks in

 connection with the sale of counterfeit ROBO FISH and ROBO ALIVE products,

 Defendants create a false designation of origin and misleading representations of

 fact as to the origin and sponsorship of the counterfeit ROBO FISH and ROBO

 ALIVE products.


                                              17
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 19 of 25                PageID #:
                                    131



         39.      Defendants' false designation of origin and misrepresentation of fact

 as to the origin and/or sponsorship of the counterfeit ROBO FISH and ROBO

 ALIVE products to the general public is a willful violation of Section 43 of the

 Lanham Act, 15 U.S.C. § 1125.

         40.      Plaintiffs have no adequate remedy at law and, if Defendants' actions

 are not enjoined, Plaintiffs will continue to suffer irreparable harm to its reputation

 and the goodwill of its brand.

                            COUNT III
           VIOLATION OF HAWAI`I UNIFORM DECEPTIVE TRADE
                 PRACTICES ACT (Haw. Rev. Stat. Ch. 480)
         41.      Plaintiffs repeat and incorporate by reference herein its allegations

 contained in the above paragraphs as if fully set forth herein.

         42.      Defendants have engaged in acts violating Hawai`i law including, but

 not limited to, passing off their counterfeit ROBO FISH and ROBO ALIVE

 products as those of Plaintiffs, causing a likelihood of confusion and/or misunder-

 standing as to the source of their goods, causing a likelihood of confusion and/or

 misunderstanding as to an affiliation, connection, or association with genuine

 ROBO FISH and ROBO ALIVE products, representing that their products have

 Plaintiffs' approval when they do not, and engaging in other conduct which creates

 a likelihood of confusion or misunderstanding among the public.

         43.      The foregoing Defendants' acts constitute a willful violation of the



                                              18
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 20 of 25                PageID #:
                                    132



 Hawai`i Uniform Deceptive Trade Practices Act, Haw. Rev. Stat. § 480-1 et seq.,

 and are both unfair competition and deceptive.

         44.      Plaintiffs have no adequate remedy at law, and Defendants' conduct

 has caused Plaintiffs to suffer damage to their reputation and goodwill. Unless

 enjoined by the Court, Plaintiffs will suffer future irreparable harm as a direct

 result of Defendants' unlawful activities.

                            COUNT IV
           VIOLATION OF HAWAI`I UNIFORM DECEPTIVE TRADE
                 PRACTICE ACT (Haw. Rev. Stat. Ch. 481A)

         45.      Plaintiffs repeat and incorporate by reference herein its allegations

 contained in the above paragraphs as if fully set forth herein.

         46.      Defendants' aforesaid actions involve: passing off goods as those of

 Plaintiffs'; causing likelihood of confusion or of misunderstanding as to the source,

 sponsorship, approval, or certification of goods or services; causing likelihood of

 confusion or of misunderstanding as to affiliation, connection, or association with,

 or certification by, Plaintiffs; representing, through use of identical marks, that the

 goods for sale on Defendant Internet Stores have sponsorship, approval,

 characteristics, uses, benefits, or quantities that they do not have, and have engaged

 in other conduct that has created and continues to create a likelihood of confusion

 or of misunderstanding.

         47.      Defendants aforesaid conduct has caused harm to Plaintiffs, including



                                              19
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 21 of 25                 PageID #:
                                    133



 various irreparable harm, which entitles Plaintiffs to injunctive and other equitable

 relief set forth herein.

                                   PRAYER FOR RELIEF
         WHEREFORE, Plaintiffs pray for judgment against Defendants and each of

 them as follows:

         A.       That Defendants, their affiliates, officers, agents, servants, employees,

 attorneys, confederates, and all persons acting for, with, by, through, under, or in

 active concert with them be temporarily preliminarily, and permanently enjoined

 and restrained from:

                  1)      Using the ROBO FISH and ROBO ALIVE trademarks or any

 reproductions, counterfeit copies, or colorable imitations thereof in any manner in

 connection with the distribution, marketing, advertising, offering for sale, or sale of

 any product that is not a genuine ROBO FISH and ROBO ALIVE product or is not

 authorized by Plaintiffs to be sold in connection with the ROBO FISH and ROBO

 ALIVE trademarks;

                  2)      Passing off, inducing, or enabling others to sell or pass off any

 product as a genuine ROBO FISH and ROBO ALIVE product or any other product

 produced by Plaintiffs that is not Plaintiffs' or not produced under the

 authorization, control, or supervision of Plaintiffs and approved by Plaintiffs for

 sale under the ROBO FISH and ROBO ALIVE trademarks;



                                                20
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 22 of 25                  PageID #:
                                    134



                  3)      Committing any acts calculated to cause consumers to believe

 that Defendants' counterfeit ROBO FISH and ROBO ALIVE products are those

 sold under the authorization, control, or supervision of Plaintiffs, or are sponsored

 by, approved by, or otherwise connected with Plaintiffs;

                  4)      Further infringing the ROBO FISH and ROBO ALIVE

 trademarks and damaging Plaintiffs' goodwill;

                  5)      Otherwise competing unfairly with Plaintiffs in any manner;

                  6)      Shipping, delivering, holding for sale, transferring or otherwise

 moving, storing, distributing, returning, or otherwise disposing of, in any manner,

 products or inventory not manufactured by or for Plaintiffs, nor authorized by

 Plaintiffs to be sold or offered for sale, and which bear any Plaintiffs trademark,

 including the ROBO FISH and ROBO ALIVE trademarks, or any reproductions,

 counterfeit copies, or colorable imitations thereof;

                  7)      Using, linking to, transferring, selling, exercising control over,

 or otherwise owning the Online Marketplace Accounts, the Defendant Domain

 Names, or any other domain name or online marketplace account that is being used

 to sell or is the means by which Defendants could continue to sell counterfeit

 ROBO FISH and ROBO ALIVE products; and

                  8)      Operating and/or hosting websites at the Defendant Domain

 Names and any other domain names registered or operated by Defendants that are



                                                21
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 23 of 25                PageID #:
                                    135



 involved with the distribution, marketing, advertising, offering for sale, or sale of

 any product bearing the ROBO FISH and ROBO ALIVE trademarks or any

 reproduction, counterfeit copy or colorable imitation thereof that is not a genuine

 ROBO FISH and ROBO ALIVE product or not authorized by Plaintiffs to be sold

 in connection with the ROBO FISH and ROBO ALIVE trademarks; and

         B.       That Defendants, within fourteen (14) days after service of judgment

 with notice of entry thereof upon them, be required to file with the Court and serve

 upon Plaintiffs a written report under oath setting forth in detail the manner and

 form in which Defendants have complied with paragraph A, 1) through 8), above;

         C.       Entry of an Order that, the registrant of the Defendant Domain Names

 shall be changed from the current registrant to Plaintiffs, and that the domain name

 registries for the Defendant Domain Names, including, but not limited to, VeriSign,

 Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public Interest

 Registry, shall unlock and change the registrar of record for the Defendant Domain

 Names to a registrar of Plaintiffs' selection, and that the domain name registrars take

 any steps necessary to transfer the Defendant Domain Names to a registrar of

 Plaintiffs' selection; or that the same domain name registries shall disable the

 Defendant Domain Names and make them inactive and untransferable;

         D.       Entry of an Order that, upon Plaintiffs' request, those in privity with

 Defendants and those with notice of the injunction, including any online



                                              22
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 24 of 25               PageID #:
                                    136



 marketplaces such as iOffer and Alibaba Group Holding Ltd., Alipay.com Co.,

 Ltd. and any related Alibaba entities (collectively, "Alibaba"), social media

 platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as

 Google, Bing and Yahoo, web hosts for the Defendant Domain Names, and

 domain name registrars, shall:

                  1)      Disable and cease providing services for any accounts through

 which Defendants engage in the sale of counterfeit ROBO FISH and ROBO

 ALIVE products using the ROBO FISH and ROBO ALIVE trademarks, including

 any accounts associated with the Defendants listed on Schedule A;

                  2)      Disable and cease displaying any advertisements used by or

 associated with Defendants in connection with the sale of counterfeit ROBO FISH

 and ROBO ALIVE products using the ROBO FISH and ROBO ALIVE

 trademarks; and

                  3)      Take all steps necessary to prevent links to the Defendant

 Domain Names identified on Schedule A from displaying in search results,

 including, but not limited to, removing links to the Defendant Domain Names from

 any search index; and

         E.       That Defendants account for and pay to Plaintiffs all profits realized

 by Defendants by reason of Defendants' unlawful acts herein alleged, and that the

 amount of damages for infringement of the ROBO FISH and ROBO ALIVE



                                               23
 15805700\000001\115952346\V-1
Case 1:20-cv-00395-JMS-KJM Document 21 Filed 11/22/20 Page 25 of 25                  PageID #:
                                    137



 trademarks be increased by a sum not exceeding three times the amount thereof

 as provided by 15 U.S.C. § 1117;

         F.       In the alternative, that Plaintiffs be awarded statutory damages

 pursuant to 15 U.S.C. § 1117(c) of not less than $1,000 and not more than

 $2,000,000 for each and every use of the ROBO FISH and ROBO ALIVE

 trademarks;

         G.       That Plaintiffs be awarded their reasonable attorneys' fees and

 costs; and

         H.       Award any and all other relief that this Court deems just and proper.

                  Dated: Honolulu, Hawai`i, November 22, 2020.



                                              /s/ Glenn T. Melchinger
                                            PAUL ALSTON
                                            GLENN T. MELCHINGER
                                            Attorneys for Plaintiffs
                                            Zuru Inc. and Zuru (Singapore) PTE, Ltd.




                                              24
 15805700\000001\115952346\V-1
